Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Abid on 12/14/2021.
The application has been amended as follows: 
Claim 2 
Line 2 replace “one ring” to “one flat ring” and “plurality of rings” to “plurality of flat rings”. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1 (independent claims 10 and 17 being substantively similar), for example, Munt, III (US 2020/0337248) teaches (Fig. 1) of a plant container (Abstract, potting system for plants) comprising:

a bottom including a panel (bottom panel 120), and a plurality of panel tabs extending from a periphery of said panel (bottom panel tabs 122), said plurality of panel tabs to be received by a lowermost vertically aligned slot set (¶0085, tabs 122 are received through the first bottom panel apertures 117).
Another example is Leyshon (US 2015/0144749) teaches of at least one flat ring positioned around a vertical wall (Fig. 8, ring frame members 12 around bag 48). 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, of having a plurality of opposing coplanar flat ring tab sets on an inner radial edge thereof, said plurality of opposing coplanar flat ring tab sets to be received by a respective vertically aligned slot set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647